Exhibit 10.2

 

FOURTH AMENDMENT

THIS FOURTH AMENDMENT (this “Amendment”) is made and entered into as of June 4,
2018, by and between POST-MONTGOMERY ASSOCIATES, a California general
partnership (“Landlord”), and STITCH FIX, INC., a Delaware corporation
(“Tenant”).  

RECITALS

A.

Landlord and Tenant are parties to that certain Office Lease dated November 10,
2015 (the “Original Lease”), which Original Lease has been previously amended by
that certain First Amendment dated February 22, 2016, that certain Second
Amendment dated September 6, 2017 and that certain Third Amendment (the “Third
Amendment”) dated January 29, 2018 (collectively, the “Lease”).  Pursuant to the
Lease, Landlord has leased to Tenant space currently containing approximately
95,250 square feet of rentable area in the building (the “Original Premises”)
located at One Montgomery Street, San Francisco, California (the “Building”),
comprised of (i) approximately 19,063 square feet of rentable area described as
Suite 1100 on the eleventh (11th) floor of the Building; (ii) approximately
19,064 square feet of rentable area described as Suite 1200 on the twelfth
(12th) floor of the Building; (iii) approximately 19,068 square feet of rentable
area described as Suite 1300 on the thirteenth (13th) floor of the Building;
(iv) approximately 18,953 square feet of rentable area described as Suite 1400
on the fourteenth (14th) floor of the Building; and (v) approximately 19,102
square feet of rentable area described as Suite 1500 on the fifteenth (15th)
floor of the Building.

B.

Pursuant to the Third Amendment, additional space containing approximately
38,701 square feet of rentable area in the Building, comprised of (i)
approximately 19,351 square feet of rentable area described as Suite 800 (“Suite
800”) on the eighth (8th) floor of the Building; and (ii) approximately 19,350
square feet of rentable area described as Suite 900 (“Suite 900”) on the ninth
(9th) floor of the Building, was scheduled to be added to the Original Premises
as of June 1, 2018 (the “Existing Expansion Effective Date”).

C.

Tenant has requested to (i) remove Suite 800 from the Expansion Space and
replace it with Suite 1000 (“Suite 1000”) on the tenth (10th) floor of the
Building (as shown on Exhibit A attached hereto), containing approximately
19,379 square feet of rentable area; and (ii) retroactively adjust the Existing
Expansion Effective Date with respect to Suite 900 and Suite 1000, and Landlord
is willing to do the same on the following terms and conditions.

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Landlord and Tenant agree as follows:

1.

Substitution.

 

1.1

Effective as of full execution and delivery of this Amendment (the “Substitution
Effective Date”), Suite 1000 is substituted for Suite 800 and, from and after
the Substitution Effective Date, the “Expansion Space”, as defined in the Third
Amendment, shall be deemed to mean approximately 38,729 rentable square feet in
the Building comprised of (i) approximately 19,350 square feet of rentable area
described as Suite 900 on the ninth (9th) floor of the Building; and (ii)
approximately 19,379 square feet of rentable area described as Suite 1000 on the
tenth (10th) floor of the Building.  Accordingly, as of the Substitution
Effective Date, the terms and conditions of Section 1 of the Third Amendment, as
amended by this Section 1 and Section 2 below, shall apply to Suite
1000.  Effective as of the Substitution Effective Date, the Lease shall be
terminated with respect to Suite 800.

{2119-01801/00809716;6}



--------------------------------------------------------------------------------

Exhibit 10.2

 

 

1.2

The reference to “133,951” in Section 1.1 of the Third Amendment is hereby
deleted in its entirety and replaced with “133,979”.

 

1.3

Landlord has granted Tenant early access to Suite 800 pursuant to Section 8 of
the Third Amendment.  Tenant shall vacate Suite 800 as of the Substitution
Effective Date and return the same to Landlord in “broom clean” condition, free
of debris and Tenant’s personal property and otherwise in accordance with the
terms and conditions of the Lease, as amended hereby.

2.

Adjustment of Expansion Effective Date.  Notwithstanding anything to the
contrary contained in the Lease, as amended hereby, the Expansion Effective Date
for the Expansion Space (i.e., Suite 900 and Suite 1000) is hereby retroactively
adjusted to July 16, 2018.  Accordingly, all references in the Lease, as amended
hereby, to the “Expansion Effective Date” are hereby amended to mean and refer
to “July 16, 2018”.  

3.

Base Rent.  Section 3.3 of the Third Amendment is hereby deleted in its entirety
and replaced with the following:

“Expansion Space From Expansion Effective Date Through Extended Expiration
Date.  As of the Expansion Effective Date, the schedule of Base Rent payable
with respect to the Expansion Space for the balance of the original Term and the
Extended Term is the following:

Period

Rentable Square Footage

Annual

Base Rent

Monthly

Base Rent

7/16/2018 – 7/31/2019

38,729

$2,876,131.73

$239,677.64

8/1/2019 – 7/31/2020

38,729

$2,962,415.68

$246,867.97

8/1/2020 – 7/31/2021

38,729

$3,051,288.15

$254,274.01

8/1/2021 – 7/31/2022

38,729

$3,142,826.79

$261,902.23

8/1/2022 – 7/31/2023

38,729

$3,237,111.60

$269,759.30

8/1/2023 – 7/31/2024

38,729

$3,334,224.95

$277,852.08

8/1/2024 – 7/31/2025

38,729

$3,434,251.69

$286,187.64

8/1/2025 – 7/31/2026

38,729

$3,537,279.24

$294,773.27

8/1/2026 – 7/31/2027

38,729

$3,643,397.62

$303,616.47

8/1/2027 – 5/31/2028

38,729

$3,752,699.55

$312,724.96

All such Base Rent shall be payable by Tenant in accordance with the terms of
the Lease, as amended hereby, except that an amount equal to $182.95 (i.e., the
Base Rent payable for Suite 1000 for the third (3rd) full calendar month after
the Expansion Effective Date, less the prepaid Base Rent that Tenant previously
delivered to Landlord for Suite 800 for such month pursuant to the Third
Amendment) shall be paid by Tenant (the “Prepaid Rent”) concurrent with Tenant’s
execution and delivery of this Amendment to Landlord.  Notwithstanding anything
in the Lease, as amended hereby, to the contrary, so long as Tenant is not in
default beyond applicable notice and cure periods under the Lease, as amended
hereby, Tenant shall be entitled to an abatement of Base Rent as follows:  (i)
with respect to Suite 1000, in the amount of $119,933.39 for the months of
August and September of 2018; and (ii) with respect to Suite 900, in the amount
of $119,744.25 for the months of August, September, October and November of 2018
(the period commencing August 1, 2018 and continuing through November 30, 2018
is hereinafter referred to as the “Rent Abatement Period”).  The maximum total
amount of Base Rent abated in accordance with the foregoing shall equal
$718,843.78 (the “Abated Base Rent”).  If Tenant defaults beyond applicable
notice and cure periods under the Lease, as amended hereby, at any time during
the Rent Abatement Period and fails to cure such default within any applicable
cure period under the Lease, as amended

{2119-01801/00809716;6}



--------------------------------------------------------------------------------

Exhibit 10.2

 

hereby, then Tenant’s right to receive the Abated Base Rent shall toll (and
Tenant shall be required to pay Base Rent during such period of any Tenant
default) until Tenant has cured, to Landlord’s reasonable satisfaction, such
default and at such time Tenant shall be entitled to receive any unapplied
Abated Base Rent until fully applied.  Only Base Rent shall be abated pursuant
to this Section, as more particularly described herein, and Escalation Rent and
all other rent and other costs and charges specified in the Lease, as amended
hereby, shall remain as due and payable pursuant to the provisions of the Lease,
as amended hereby.”.

4.

Tenant’s Percentage Share.  Section 5 of the Third Amendment is hereby deleted
in its entirety and replaced with the following:

“For the period commencing with the Expansion Effective Date and ending on the
Extended Expiration Date, Tenant’s Percentage Share for the Expansion Space will
be adjusted to be 5.73% of the Building (i.e., 38,729/675,432).  Tenant’s
Percentage Share for the Expansion Space and the Original Premises is,
collectively, 19.84% of the Building (i.e., 133,979/675,432).”.

5.

Condition of Suite 1000; Tenant Alterations.

 

5.1

Condition of Suite 1000.  Tenant has inspected Suite 1000 and agrees to accept
the same “as is” without any agreements, representations, understandings or
obligations on the part of Landlord to perform any alterations, repairs or
improvements, except as may be expressly provided otherwise in this
Amendment.  However, notwithstanding the foregoing, Landlord agrees that Suite
1000 shall be broom clean and free of personal property and debris and that the
Building Systems located in or serving Suite 1000 shall be in good working order
as of the date Landlord delivers possession of Suite 1000 to Tenant.  Except to
the extent caused by the acts or omissions of Tenant or any of the other Tenant
Parties or by any alterations or improvements performed by or on behalf of
Tenant, if such Building Systems are not in good working order as of the date
possession of Suite 1000 is delivered to Tenant and Tenant provides Landlord
with notice of the same within sixty (60) days following the date Landlord
delivers possession of Suite 1000, Landlord shall be responsible for repairing
or restoring the same and will proceed to do so promptly upon receipt of notice
tendered to Landlord within such sixty (60) day period; provided, however, the
foregoing shall not limit or relieve Landlord of its express repair and
maintenance obligations under the Lease, as amended hereby.  As of the date
hereof, to Landlord’s actual knowledge, Landlord has no actual knowledge that
Suite 1000 is in violation of Requirements.  For purposes of this Section,
“Landlord’s actual knowledge” and “knowledge” shall be deemed to mean and
limited to the current actual knowledge of the Property Manager at the time of
execution of this Amendment and not any implied, imputed, or constructive
knowledge of said individual or of Landlord or any Landlord of Landlord’s
agents, employees or related entities and without any independent investigation
or inquiry having been made or any implied duty to investigate or make any
inquiries; it being understood and agreed that such individual shall have no
personal liability in any manner whatsoever hereunder or otherwise related to
the transactions contemplated hereby.

 

5.2

Tenant Alterations.  

 

5.2.1

Exhibit “B” to the Third Amendment (the “Work Letter”) shall apply to Tenant’s
performance of the Tenant Alterations (as defined in the Work Letter) in the
Original Premises, Suite 900 and Suite 1000 (and not Suite
800).  Notwithstanding the foregoing or anything to the contrary contained in
Exhibit B to the Third Amendment, the Compliance Allowance shall not be
applicable to Suite 1000 (it being agreed that the Compliance Allowance shall be
allocable solely towards ADA Restroom Work and Fountain Installation Work in
Suite 900).  

{2119-01801/00809716;6}



--------------------------------------------------------------------------------

Exhibit 10.2

 

 

5.2.2

The first sentence of Section 3.2 of the Work Letter is hereby deleted in its
entirety and replaced with the following:

 



“Provided no Event of Default on the part of Tenant then exists, Landlord agrees
to contribute (i) the sum of up to $2,226,555.00 (representing the sum of (i)
$70.00 per rentable square foot of Suite 900; and (ii) $45.00 per rentable
square foot of Suite 1000) (the “Expansion Space Allowance”) toward the cost of
performing the Tenant Alterations in preparation of Tenant’s occupancy of the
Expansion Space; and (ii) the sum of up to $952,500.00 (representing $10.00 per
rentable square foot of the Original Premises)  toward the cost of performing
the Tenant Alterations in the Original Premises and/or the Expansion Space (the
“Refurbishment Allowance” and, together with the Expansion Space Allowance, the
“Allowance”).”.

6.

Early Access to Suite 1000.  Subject to the terms of this Section 6 and provided
that this Amendment has been fully executed by all parties and Tenant has
delivered the Prepaid Rent and insurance certificates required hereunder, as of
the date that is one (1) business day following the date on which Landlord
recovers actual and legal possession of Suite 1000 from the prior tenant
thereof, Landlord grants Tenant the right to enter Suite 1000, at Tenant’s sole
risk, solely for the purpose of performing the Tenant Alterations, installing
telecommunications and data cabling, equipment, furnishings and other personalty
and, in the event Tenant substantially completes the Tenant Alterations prior to
the Expansion Effective Date (as amended by Section 2 above), for the Permitted
Use.  Such possession prior to the Expansion Effective Date shall be subject to
all of the terms and conditions of the Lease, as amended hereby, except that
Tenant shall not be required to pay Base Rent or Escalation Rent or for the use
of the elevators located in the Building with respect to the period of time
prior to the Expansion Effective Date during which Tenant occupies Suite 1000
solely for such purposes.  However, Tenant shall be liable for any utilities or
special services provided to Tenant in Suite 1000 during such period.  Said
early possession shall not advance the Extended Expiration Date.

7.

Other Pertinent Provisions.  Landlord and Tenant agree that, effective as of the
date of this Amendment (unless different effective date(s) is/are specifically
referenced in this Section), the Lease shall be amended in the following
additional respects:

 

7.1

Landlord’s Notice Address.  Landlord’s notice address, set forth in the Basic
Lease Information of the Original Lease is hereby deleted in its entirety and
replaced with the following:

“Post-Montgomery Associates

c/o PGIM Real Estate

101 California Street, 40th Floor

San Francisco, California  94111

Attention:  PRISA Asset Manager

 

with a copy by the same method to:

 

Post-Montgomery Associates

c/o The Prudential Insurance Company of America

7 Giralda Farms

Madison, New Jersey 07940

Attention:  PGIM Real Estate Legal Department

 

With a copy by the same method to:

{2119-01801/00809716;6}



--------------------------------------------------------------------------------

Exhibit 10.2

 

 

Jones Lang LaSalle Americas, Inc.

Post Montgomery Center

50 Post Street, Suite 50

San Francisco, California  94104”.  

 

7.2

Insurance. Tenant’s insurance required under Article 14 of the Original Lease
(“Tenant’s Insurance”) shall include Suite 1000.  Tenant shall provide Landlord
with a certificate of insurance, in form and substance satisfactory to Landlord
and otherwise in compliance with Article 14 of the Original Lease, evidencing
that, on or before the date on which Landlord tenders possession of Suite 1000
to Tenant pursuant to the terms of this Amendment, Tenant’s Insurance also
covers Suite 1000, and thereafter as necessary to assure that Landlord always
has current certificates evidencing Tenant’s Insurance.

 

7.3

Stairs.  

 

7.3.1

Fire Stairs.  Landlord consents to the use of the Building fire stairs, subject
to and in accordance with Section 31.3(h) of the Original Lease, by Tenant for
travel only by Tenant’s employees between the ninth (9th) through fifteenth
(15th) floors of the Building, so long as Tenant occupies the entirety of said
floors.

 

7.3.2

Internal Stairwell.  In addition to Tenant’s right to use the fire stairs as
described in Section 31.3(h) of the Original Lease, as amended by Section 7.3.1
above, Tenant shall have the right to use the internal stairwell connecting the
tenth (10th), eleventh (11th) and twelfth (12th) floors of the Premises (the
“Internal Stairwell”); provided that, if one or more drop-down gates or other
similar barriers must be installed to isolate any floor(s) of the Premises in
order for Tenant to use the Internal Stairwell in compliance with Requirements,
the same shall be installed by Tenant, at Tenant’s sole cost and expense,
subject to and in accordance with the terms and conditions of the Lease, as
amended hereby.

8.

Miscellaneous.

 

8.1

This Amendment, including Exhibit A (Outline and Location of Suite 1000)
attached hereto, sets forth the entire agreement between the parties with
respect to the matters set forth herein.  There have been no additional oral or
written representations or agreements.  Under no circumstances shall Tenant be
entitled to any Rent abatement, improvement allowance, leasehold improvements,
or other work to the Premises, or any similar economic incentives that may have
been provided Tenant in connection with entering into the Lease, unless
specifically set forth in this Amendment.

 

8.2

Except as herein modified or amended, the provisions, conditions and terms of
the Lease shall remain unchanged and in full force and effect.  In the case of
any inconsistency between the provisions of the Lease and this Amendment, the
provisions of this Amendment shall govern and control. The capitalized terms
used in this Amendment shall have the same definitions as set forth in the Lease
to the extent that such capitalized terms are defined therein and not redefined
in this Amendment.

 

8.3

Submission of this Amendment by Landlord is not an offer to enter into this
Amendment but rather is a solicitation for such an offer by Tenant.  Neither
Landlord nor Tenant shall be bound by this Amendment until Landlord and Tenant
have fully executed and delivered this Amendment.

{2119-01801/00809716;6}



--------------------------------------------------------------------------------

Exhibit 10.2

 

 

8.4

Tenant hereby represents to Landlord that Tenant has dealt with no broker in
connection with this Amendment other than Hugh Scott and Michael DeMaria of
Jones Lang LaSalle (“Tenant’s Broker”).  Tenant agrees to indemnify and hold
Landlord and the other Indemnitees harmless from all claims of any other brokers
claiming to have represented Tenant in connection with this Amendment.  Tenant’s
Broker shall be paid by Landlord pursuant to a separate written agreement.

 

8.5

Each signatory of this Amendment represents hereby that he or she has the
authority to execute and deliver the same on behalf of the party hereto for
which such signatory is acting.  

 

8.6

Tenant represents, warrants and covenants to Landlord that, as of the date
hereof and throughout the Term (as the same may be further extended), Tenant is
not, and is not entering into the Amendment on behalf of, (i) an employee
benefit plan, (ii) a trust holding assets of such a plan or (iii) an entity
holding assets of such a plan.  Notwithstanding any terms to the contrary in the
Lease, as amended hereby, in no event may Tenant assign or transfer its interest
under the Lease to a third party who is, or is entering into the Lease on behalf
of, (i) an employee benefit plan, (ii) a trust holding assets of such a plan or
(iii) an entity holding assets of such a plan if such transfer would could cause
Landlord to incur any prohibited transaction excise tax penalties or other
materially adverse consequences under the Employee Retirement Income Security
Act of 1974, as amended, Section 4975 of the Internal Revenue Code of 1986, as
amended or similar law. Tenant represents and warrants to Landlord that (i)
neither Tenant nor any of its “affiliates” has the authority (A) to appoint or
terminate PGIM as investment manager of the Prudential separate account PRISA,
(B) to negotiate the terms of a management agreement between PGIM and the
Prudential separate account PRISA or (C) to cause an investment in or withdrawal
from the Prudential separate account PRISA and (ii) Tenant is not “related” to
PGIM (within the meaning of Part VI(h) of Department of Labor Prohibited
Transaction Exemption 84-14).

 

8.7

Tenant represents to Landlord that Tenant is not in violation of any
Anti-Terrorism Law (defined below), and that Tenant is not, as of the date
hereof:  (i) conducting any business or engaging in any transaction or dealing
with any Prohibited Person (defined below), including the making or receiving of
any contribution of funds, goods or services to or for the benefit of any
Prohibited Person; (ii) dealing in, or otherwise engaging in any transaction
relating to, any property or interests in property blocked pursuant to Executive
Order No. 13224; or (iii) engaging in or conspiring to engage in any transaction
that evades or avoids, or has the purpose of evading or avoiding, or attempts to
violate any of the prohibitions set forth in, any Anti-Terrorism Law.  In
addition, Tenant represents that neither Tenant nor any of its affiliates,
officers, directors, shareholders, members or lease guarantor, as applicable, is
a Prohibited Person.  If the foregoing representation is untrue at any time
during the Term (as the same may be extended), an Event of Default under the
Lease will be deemed to have occurred, without the necessity of notice to
Tenant.  As used herein, the term “Anti-Terrorism Law” shall mean any laws
relating to terrorism, anti-terrorism, money-laundering or anti-money laundering
activities, including without limitation the United States Bank Secrecy Act, the
United States Money Laundering Control Act of 1986, Executive Order No. 13224,
and Title 3 of the USA Patriot Act, and any regulations promulgated under any of
them.  As used herein, the term “Prohibited Person” shall mean (i) A person or
entity that is listed in the Annex to Executive Order No. 13224, or a person or
entity owned or controlled by an entity that is listed in the Annex to Executive
Order No. 13224; (ii) a person or entity with whom Landlord is prohibited from
dealing or otherwise engaging in any transaction by any Anti-Terrorism Law; or
(iii) a person or entity that is named as a “specially designated national and
blocked person” on the most current list published by the U.S. Treasury
Department Office of Foreign Assets

{2119-01801/00809716;6}



--------------------------------------------------------------------------------

Exhibit 10.2

 

 

Control at its official website, http://www.treas.gov/ofac/t11sdn.pdf, or at any
replacement website or other official publication of such list.

 

8.8

Pursuant to California Civil Code Section 1938, Landlord hereby notifies Tenant
that as of the date of this Amendment, the Premises have not undergone
inspection by a “Certified Access Specialist” (“CASp”) to determine whether the
Premises meet all applicable construction-related accessibility standards under
California Civil Code Section 55.53.  Landlord hereby discloses pursuant to
California Civil Code Section 1938 as follows: “A Certified Access Specialist
(CASp) can inspect the subject premises and determine whether the subject
premises comply with all of the applicable construction-related accessibility
standards under state law. Although state law does not require a CASp inspection
of the subject premises, the commercial property owner or lessor may not
prohibit the lessee or tenant from obtaining a CASp inspection of the subject
premises for the occupancy or potential occupancy of the lessee or tenant, if
requested by the lessee or tenant.  The parties shall mutually agree on the
arrangements for the time and manner of the CASp inspection, the payment of the
fee for the CASp inspection, and the cost of making any repairs necessary to
correct violations of construction-related accessibility standards within the
premises.”  Landlord and Tenant hereby acknowledge and agree that in the event
that Tenant elects to perform a CASp inspection of the Premises hereunder (the
“Inspection”), such Inspection shall be (a) performed at Tenant’s sole cost and
expense, (b) limited to the Premises (as then defined under the Lease, as
amended hereby) and (c) performed by a CASp who has been approved or designated
by Landlord prior to the Inspection.  Any Inspection must be performed in a
manner which minimizes the disruption of business activities in the Building,
and at a time reasonably approved by Landlord.  Landlord reserves the right to
be present during the Inspection.  Tenant agrees to: (i) promptly provide to
Landlord a copy of the report or certification prepared by the CASp inspector
upon request (the “Report”), (ii) keep the information contained in the Report
confidential, except to the extent required by Requirements, or to the extent
disclosure is needed in order to complete any necessary modifications or
improvements required to comply with all applicable accessibility standards
under state or federal Requirements, as well as any other repairs, upgrades,
improvements, modifications or alterations required by the Report or that may be
otherwise required to comply with applicable Requirements or accessibility
requirements  (the “Access Improvements”).  In the event Tenant elects to
perform an Inspection (it being agreed that if Tenant does not elect to perform
an Inspection, the terms and conditions of this Lease shall control with respect
to Landlord’s and Tenant’s respective maintenance and repair obligations),
Tenant shall be solely responsible for the cost of Access Improvements to the
Premises or the Building necessary to correct any such violations of
construction-related accessibility standards identified by such Inspection as
required by Requirements, which Access Improvements may, at Landlord’s option,
be performed in whole or in part by Landlord at Tenant’s expense, payable as
additional rent within thirty (30) days following Landlord’s demand.  The terms
of this Section 8.8 with respect to CASp inspections shall only apply in the
event Tenant exercises its right to perform a CASp inspection of the Premises.
Otherwise, the terms of the Lease, as amended hereby, with respect to
compliance, repairs and maintenance obligations of the parties shall apply. 

 

8.9

Notwithstanding anything in the Lease, as amended hereby, to the contrary, if
Landlord or any affiliate of Landlord is or has elected to qualify as a real
estate investment trust (“REIT”), any service required or permitted to be
performed by Landlord pursuant to the Lease, as amended hereby, the charge or
cost of which may be treated as impermissible tenant service income under the
laws governing a REIT, may be performed by a taxable REIT subsidiary that is
affiliated with either Landlord or Landlord’s property manager, an

{2119-01801/00809716;6}



--------------------------------------------------------------------------------

Exhibit 10.2

 

 

independent contractor of Landlord or Landlord’s property manager (the “Service
Provider”).  If Tenant is subject to a charge under the Lease, as amended
hereby, for any such service, then, at Landlord’s direction, Tenant will pay
such charge either to Landlord for further payment to the Service Provider or
directly to the Service Provider, and, in either case, (i) Landlord will credit
such payment against additional Rent due from Tenant under the Lease, as amended
hereby, for such service, and (ii) such payment to the Service Provider will not
relieve Landlord from any obligation under the Lease, as amended hereby,
concerning the provisions of such service.

 

8.10

Redress for any claim against Landlord under the Lease and this Amendment shall
be limited to and enforceable only against and to the extent of Landlord’s
interest in the Building.  The obligations of Landlord under the Lease are not
intended to and shall not be personally binding on, nor shall any resort be had
to the private properties of, any of its trustees or board of directors and
officers, as the case may be, its investment manager, the general partners
thereof, or any beneficiaries, stockholders, employees, or agents of Landlord or
the investment manager, and in no case shall Landlord be liable to Tenant
hereunder for any lost profits, damage to business, or any form of special,
indirect or consequential damages.

[Signature Page Follows]




{2119-01801/00809716;6}



--------------------------------------------------------------------------------

Exhibit 10.2

 

IN WITNESS WHEREOF, Landlord and Tenant have entered into and executed this
Amendment as of the date first written above.

LANDLORD:

TENANT:

 

 

POST-MONTGOMERY ASSOCIATES,

a California general partnership

 

By:PR Post Montgomery LLC,
a Delaware limited liability company

Its:Partner

 

By:PRISA LHC, LLC,
a Delaware limited liability company

Its:Managing Member

 

By:  /s/ Kristin Paul                                 
Name: Kristin Paul                          
Title:  Vice President        

 

By:The Prudential Insurance Company of America, a New Jersey corporation, acting
solely on behalf of and for the benefit of, and with its liability limited to
the assets of, its insurance company separate account, PRISA

Its:Partner

 

By: /s/ Kristin Paul           

Name: Kristin Paul            

Title:  Vice President         

STITCH FIX, INC.,

a Delaware corporation

 

 

 

 

 

 

 

 

 

 

By: /s/ Paul Yee             

Name: Paul Yee              

Title: CFO                                                                   

 

 

 

{2119-01801/00809716;6}



--------------------------------------------------------------------------------

 

EXHIBIT A – OUTLINE AND LOCATION OF SUITE 1000

attached to and made a part of the Amendment dated as of June 4, 2018, between
POST-MONTGOMERY ASSOCIATES, a California general partnership, as Landlord

and STITCH FIX, INC., a Delaware corporation, as Tenant

Exhibit A is intended only to show the general layout of the Suite 1000 as of
the beginning of Expansion Effective Date.  It does not in any way supersede any
of Landlord’s rights set forth in the Lease with respect to arrangements and/or
locations of public parts of the Building and changes in such arrangements
and/or locations.  It is not to be scaled; any measurements or distances shown
should be taken as approximate.

SUITE 1000

 

 

[g201806081754004034635.jpg]

 

{2119-01801/00809716;6}

A-